IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,026-01


                      EX PARTE JUAN CARLOS GUAJARDO, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR-5528-15-C IN THE 139th DISTRICT COURT
                              FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of smuggling of

persons and sentenced to one hundred and eighty days’ imprisonment in state jail. He did not appeal

the conviction.

        Applicant contends that his sentence in this case is illegal because he was sentenced below

the minimum punishment range allowed for a second-degree felony. The trial court recommends

that relief be granted. We disagree.

         Applicant pled guilty and was sentenced on December 15, 2015, to one hundred eighty days
                                                                                                   2

in state jail with seventy-two days pre-sentence jail time credit. Given the aforementioned facts, he

would only be required to serve one hundred and eight days in jail in order to complete the entirety

of his sentence. However, this application was filed with the district clerk on April 7, 2016, which

is beyond the one hundred and eight days required to discharge this sentence. We find that

Applicant’s sentence has discharged and he does not allege he is suffering any collateral

consequences as a result of this conviction. Therefore, this application is dismissed. Ex parte

Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010).



Filed: May 25, 2016
Do not publish